internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 5-plr-118749-99 date date legend authority date state a state b state c state d e f g h w dollar_figurex dollar_figurey dollar_figurez dear sir or madam this is in response to your ruling_request submitted on behalf of authority concerning the status of authority for purposes of sec_141 of the internal_revenue_code_of_1986 on date we issued a ruling that the authority is a wholly owned instrumentality of the members as defined below for purposes of sec_141 sec_3121 and sec_3306 you have requested a ruling that for purposes of sec_141 authority remains an instrumentality of its governmental members facts authority was formed by e f and g as a nonprofit corporation organized under the provisions of the not-for-profit corporation law of state a the current members of authority are e f g and h collectively referred to as the members e is a body corporate and politic organized and existing under the laws of state b and is an agency of state b f is a body corporate and politic organized under the laws of state c and is an agency of a city of state c g is a body corporate and politic organized and existing under the laws of state a and is an instrumentality of state a h is a public corporation organized and existing under the laws of state d for federal_income_tax purposes you represent that e f g and h are political subdivisions of their respective states e f g and h each have outstanding obligations the interest on which is excluded from gross_income under sec_103 authority is a nonprofit corporation whose purpose is to coordinate the operation of electric generation resources including the purchase of natural_gas and the purchase and sale of electric power on behalf of its members membership in authority is expressly limited to political subdivisions and governmental instrumentalities authority was formed to perform the functions and to carry out the purposes of each of its members if any member ceases to be a political_subdivision the entity will no longer be a member of the authority and will have no rights to any distributions or assets of the authority authority is governed by a board_of directors persons serving on the board_of directors are required to be officers or employees of the member which appointed such person members are divided into class a members and class b members class a members have at least w megawatts of generation and purchased power capacity current class a members are e f g and h members with less than w megawatts of generation and purchased power capacity will be class b members presently there are no class b members each class a member appoints three directors and each class b member appoints one director each member has the power to remove with or without cause any of the directors that it appointed a removed director’s successor is appointed by the member that removed the director to serve the unexpected term except as otherwise provided in its bylaws the act of two-thirds e of directors present at a meeting at which a quorum is present is an act of the board_of directors the bylaws of the authority specify that certain actions of authority require the unanimous approval of class a members and two-thirds e approval of all members examples of actions of the authority that require this approval include dissolution of authority and admission of new members approval amendment or supplementation of authority’s annual budget or strategic plan employment of authority’s president and election of the chairman amendment of authority’s bylaws approval of authority entering into resource management or marketing contracts with nongovernmental persons modification of authority’s risk management policies and transfer of any assets of the authority other than in the ordinary course of business authority expects to effectuate its purposes by providing the following services purchasing surplus electricity or electric capacity collectively electricity from one or more of its members for sale to one or more of its members purchasing electricity from one or more third parties for sale to one or more of its members purchasing electricity from one or more of its members for sale to one or more third parties purchasing and selling options and futures contracts to enable members to hedge their risk of adverse price exposure and purchasing electricity from one or more third parties for sale to one or more third parties third party transactions third party transactions also include resource management agreements and resource marketing agreements authority enters into third party transactions to increase reliability and reduce risk to its members to obtain market discovery to maintain credibility as a willing market participant and to assist other political subdivisions authority is funded as follows each class a member has contributed dollar_figurex made further capital contributions not to exceed dollar_figurey for operation and maintenance of authority and agreed to provide an additional dollar_figurez of collateral in order to bolster the authority’s creditworthiness class b members make the same type of financial contribution as class a members but at one-third d the amount authority can not conduct business without the financial commitment made by members in the form of capital contributions and guarantees the authority submits detailed monthly quarterly and annual financial reports to the members and maintains separate_accounts for each member in addition authority’s independent certified_public_accountant provides each member certified financial statements showing the assets liabilities properties net_worth profits losses and income for each fiscal_year each member also has the right to conduct at its own expense internal audits of the books records and accounts of authority authority’s articles of incorporation provide that no part of the net_earnings of authority will be paid or inure to the benefit of any private person the expenses of authority are allocated among the members in an equitable manner authority regularly distributes all of its income to its members other than amounts required for working_capital in the event of dissolution any assets remaining after authority satisfies its obligations will be distributed ratably to its members law and analysis under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 however provides that the exclusion under sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 a bond is a private_activity_bond if the bond satisfies the private business tests set forth in sec_141 under sec_1_141-1 of the income_tax regulations a governmental person includes instrumentalities of states or political subdivisions revrul_57_128 1957_1_cb_311 involves a voluntary unincorporated organization formed by the heads of insurance departments of several states to promote uniformity in insurance legislation and rulings to disseminate information to insurance supervisory officials and to protect the interests of insurance policyholders no part of the net profits of the organization inures to the benefit of any private individual in concluding that the organization is an instrumentality wholly owned by one or more states or political subdivisions the revenue_ruling sets forth the following factors that are taken into consideration whether it is used for a governmental purpose and performs a government function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control or supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses authority was formed and continues to be used to coordinate the operation of electric generation resources and the purchase and sale of electric power on behalf of its members all political subdivisions or governmental instrumentalities authority’s sales and purchase of options and futures contracts and its third party transactions are used to hedge the market risk of its members authority effectively performs the functions that each member would otherwise have to perform there is no proprietary interest in authority other than that of the members who receive the assets of authority in the event of its dissolution control of authority vests in the members through the selection of and the power to remove the directors who govern authority and through financial control_over the authority conclusion accordingly based on the above factors we conclude that authority is a wholly owned instrumentality of its members for purposes of sec_141 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be cited as precedent more specifically concluding that the authority is a wholly owned instrumentality of its members for purposes of sec_141 is not precedent for purposes of sec_115 no ruling has been requested and no conclusion is implied for purposes of sec_115 sec_3121 and sec_3306 sincerely yours assistant chief_counsel financial institutions products by timothy l jones assistant to the chief branch
